                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

R.A., a minor, by and through his Guardian,           )
Steve Altes, on behalf of himself and all others      )
similarly situated,                                   )
                                                      )
                               Plaintiff,             )
                                                      )
       v.                                             )            JUDGMENT
                                                      )          5:19-CV-325-BO
EPIC GAMES, INC.,                                     )
                                                      )
                               Defendant.             )
                                                      )

Decision by Court.
This matter is before the Court on defendant 's motion to dismiss for failure to state a claim.

IT IS ORDERED, ADJUDGED AND DECREED defendant's motion to dismiss for failure to
state a claim [DE 55] is GRANTED. Plaintiffs amended complaint is DISMISSED. Defendant
must refund plaintiffs purchases. Defendant's prior motion to dismiss [DE 52] and consent
motions left over from the previous court [DE 24, 30] are DENIED AS MOOT.

This case is closed.

This judgment filed and entered on February 20, 2020, and served on:
Alexander Lee Simon (via CM/ECF Notice of Electronic Filing)
Daniel Bryson (via CM/ECF Notice of Electronic Filing)
Joseph Bourne (via CM/ECF Notice of Electronic Filing)
Melissa Weiner (via CM/ECF Notice of Electronic Filing)
Patrick Wallace (via CM/ECF Notice of Electronic Filing)
Daniel Warshaw (via CM/ECF Notice of Electronic Filing)
Jeffrey Jacobson (via CM/ECF Notice of Electronic Filing)
Robert Van Arnam (via CM/ECF Notice of Electronic Filing)
Wes Camden (via CM/ECF Notice of Electronic Filing)

                                              PETER A. MOORE, JR., CLERK
February 20, 2020
                                               /s/Lindsay Stouch
                                              By: Deputy Clerk




            Case 5:19-cv-00325-BO Document 62 Filed 02/20/20 Page 1 of 1
